Case 2:20-cv-00004-JRG Document 97-9 Filed 06/10/20 Page 1 of 2 PageID #: 1137




                        EXHIBIT H
Case 2:20-cv-00004-JRG
Case 2:16-cv-01096-JRG Document
                       Document 97-9
                                155 Filed
                                     Filed 02/13/18
                                           06/10/20 Page
                                                    Page 12 of
                                                            of 12 PageID
                                                                  PageID #:
                                                                         #: 2265
                                                                            1138



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

JOE ANDREW SALAZAR,                            §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §                 No. 2:16-CV-01096-JRG-RSP
                                               §
HTC CORPORATION,                               §
                                               §
       Defendant.                              §

                          ORDER OVERRULING OBJECTIONS

       The Court referred this action to United States Magistrate Judge Roy S. Payne pursuant to

28 U.S.C. § 636. Now before the Court are Defendant HTC Corporation’s Objections (Dkt. No.

112) to Magistrate Judge Payne’s Claim Construction Opinion and Order (Dkt. No. 108). Plaintiff

responded. See Pl.’s Resp. in Opp’n (Dkt. No. 113).

       Having considered Magistrate Judge Payne’s claim construction order, Defendant’s

objections, and Plaintiff’s response, the Court concludes Defendant has not shown Judge Payne

clearly erred or reached a conclusion contrary to law. See Fed. R. Civ. P. 72(a); 28 U.S.C.

§ 636(b)(1)(A). Accordingly, the Court OVERRULES Defendant HTC Corporation’s Objections

(Dkt. No. 112).

       So ORDERED and SIGNED this 13th day of February, 2018.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
